Name: 79/1002/Euratom: Council Decision of 22 November 1979 approving an amendment to the statutes of the joint undertaking "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK)
 Type: Decision_ENTSCHEID
 Subject Matter: business organisation;  European construction;  electrical and nuclear industries;  Europe
 Date Published: 1979-12-04

 Avis juridique important|31979D100279/1002/Euratom: Council Decision of 22 November 1979 approving an amendment to the statutes of the joint undertaking "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) Official Journal L 308 , 04/12/1979 P. 0021 - 0022 Greek special edition: Chapter 12 Volume 2 P. 0027 Spanish special edition: Chapter 12 Volume 3 P. 0181 Portuguese special edition Chapter 12 Volume 3 P. 0181 COUNCIL DECISION of 22 November 1979 approving an amendment to the statutes of the joint undertaking "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) (79/1002/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 50 thereof, Having regard to the proposal from the Commission, Whereas by Decision 75/328/Euratom (1) the Council set up the "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) as a joint undertaking; Whereas by Decision 75/725/Euratom (2), the Council approved an amendment to the statutes of the joint undertaking, by which its capital was increased; Whereas it was decided at a general meeting of the joint undertaking in May 1979 to increase its capital by a further amount; Whereas this amendment is not in conflict with the provisions governing the joint undertaking and is in line with the development of the project ; whereas it should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The amendment to the statutes of the joint undertaking "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) annexed to this Decision is hereby approved. Article 2 This Decision is addressed to the Member States and to "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK). Done at Brussels, 22 November 1979. For the Council The President G. FITZGERALD (1)OJ No L 152, 12.6.1975, p. 8. (2)OJ No L 311, 1.12.1975, p. 38. ANNEX Amendment to the statutes of the joint undertaking "Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH" (SBK) 1. In Article 4, "DM 127 000 000 (one hundred and twenty-seven million German marks)" shall be replaced by "DM 220 000 000 (two hundred and twenty million German marks)". 2. The first paragraph of Article 5 is replaced by the following: "The following companies and board have contributed to the share capital: >PIC FILE= "T0014660">